Noryal, J.
The motion for a new trial was overruled and final judgment was rendered by the court below on November 23, 1895. This error proceeding was instituted in this court November 24, 1896, or more than one year after the rendition of the order sought to be reviewed. As the error proceeding was not commenced in this court within one year from the time the motion for a new trial was overruled, this court is without jurisdiction to review the case. (Sharp v. Brown, 34 Neb. 406; Scarborough v. Myrick, 47 Neb. 794; Chapman v. Allen, 33 Neb. 129; Record v. Butters, 42 Neb. 786.) The proceeding is ,
Dismissed.